Citation Nr: 0935320	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-19 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the sole issue on appeal is whether the 
Veteran is entitled to service connection for PTSD.  The 
issue as to whether the Veteran was entitled to service 
connection for anxiety and depression was considered and 
denied by a rating decision dated April 2004 and a statement 
of the case dated December 2004.  As the Veteran did not file 
a substantive appeal regarding the issues of service 
connection for anxiety and depression, those issues are not 
before the Board at this time.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

The evidence of record shows that PTSD was not incurred as a 
result of an established event, injury, or disease during 
active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304(f) (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in dated in February 2005, May 2005, and 
March 2006.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).  In the correspondence noted above, the 
Veteran was notified that additional information was required 
for VA assistance in helping him substantiate his claim 
including names and approximate dates for events identified 
as stressors.  In an April 2006 statement, the Veteran noted 
the name of an officer who he claimed threatened him but 
stated that he was unable to provide additional names or the 
dates of his stressors.  In an April 2007 memorandum, a VA 
coordinator with the Joint Services Records Research Center 
(JSRRC) found that the information provided by the Veteran 
was insufficient to send to the JSRRC for verification of 
stressors.  The coordinator listed the multiple attempts to 
obtain further details from the Veteran and his review of the 
Veteran's service medical record and DA Form 20 in order to 
obtain information for verification.  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a Veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2006).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

Service personnel records reflect that the Veteran served in 
the Republic of Vietnam from September 1969 to September 
1970.  While overseas, his military occupational specialty 
(MOS) was quarry machine operator and light vehicle driver.  
He is in receipt of the Army Commendation medal; however, 
there was no "V" device attached which would have indicated 
combat exposure.  He is not in receipt of any medals or 
awards indicative of combat exposure.  He was 21 years old 
when he entered service; and, according to the information 
provided on the April 1969 induction examination Report of 
Medical History, prior to induction, he had been a factory 
worker and a truck driver.   

The Veteran's service medical records show that on the April 
1969 Report of Medical History at the time of his induction, 
he related that he experienced occasional dizziness.  No 
psychiatric abnormalities were noted on the induction 
physical examination.  In June 1969, prior to his tour in 
Vietnam, he was referred for medical evaluation for several 
and frequent physical complaints.  On interview, he was calm 
and friendly, and no hallucinations were elicited.  He 
admitted to have funny and queer sensations in his chest 
while working and driving a truck.  He also admitted to 
forgetfulness and absent mindedness on several occasions.  
This worried him.  He described symptoms of dizziness and 
poor vision.  Following physical examination, the impression 
was neurocirculatory asthenia and possible personality 
disturbance.  He was referred to the optometry clinic and the 
mental hygiene clinic.  In November 1969, he complained of 
feeling tired and funny after pulling guard duty.  In 
December 1969, he complained of palpitations and other vague 
complaints.  The impression was psychoneurosis.  In January 
1970, he complained of nervousness and was prescribed 
Librium.  He was referred to the mental hygiene clinic in 
January 1970 after presenting with complaints of dizzy spells 
and chest pain.  The impression was psychophysiological 
reaction.  His March 1971 separation examination noted no 
psychological abnormalities.

Private medical records associated with the claims folder 
note treatment for depression, anxiety, and fatigue in the 
1990's.  However, those records do not contain any references 
to Vietnam, or to combat/war experiences.

VA outpatient treatment records reflect that Veteran was seen 
on several occasions complaining of anxiety and depression.  
In August 2004, he underwent an initial VA psychiatric 
evaluation.  He complained of longstanding anxiety and 
depression which began while he was in Vietnam.  He noted 
sleep problems including having "recurring scary dreams".  
He had been feeling sad for a long period of time, and had 
been treated with medications.  He complained of poor 
concentration, irritability and short-term memory loss.  He 
reported startle response and hypervigilance.  He related 
that the dreams were due to emotional trauma experienced in 
Vietnam.  He described several motor vehicle incidents he was 
involved in while in Vietnam.  Following the psychiatric 
evaluation, the diagnosis was major depressive disorder, and 
to rule out anxiety, not otherwise specified.  

VA treatment records show that the Veteran was diagnosed with 
prolonged PTSD in September 2004.  The Veteran's treatment 
records show that the Veteran was treated in the Austin VA 
medical center both in individual and group therapy between 
2004 and 2006.  The Veteran's last VA examiner determined in 
October 2006 that the Veteran experienced intrusive memories, 
flashbacks, avoidance, irritability, trouble sleeping and 
trouble concentrating.  The VA examiner concluded that the 
Veteran met the criteria for PTSD, but indicated that the 
claims folder was not available for review.

In statements in support of his claim and in testimony 
provided during his April 2009 travel board hearing, the 
Veteran described his stressors, including having been 
involved in combat situations, being harassed by fellow 
soldiers, and driving over land mines.  He stated he was 
unable to recall specific names or details.  He also stated 
that he was in vehicles that on different occasions struck a 
Vietnamese soldier, a girl, a boy and an old woman as they 
walked alongside roads.  

In various letters sent to the Veteran by VA, he was 
requested to provide information regarding his wartime 
experiences that could be verified.  The record shows the 
Veteran failed to provide the necessary additional details as 
to his specific stressors.  The service department was unable 
to verify the Veteran's claimed stressors and there is no 
credible supporting evidence demonstrating an actual 
encounter with the enemy.  The Board finds the Veteran is not 
a combat Veteran for VA compensation purposes.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires the veteran to have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory", i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Notwithstanding the diagnosis of PTSD, in this case, the 
claim must be denied because objective evidence does not show 
that the Veteran engaged in combat with the enemy, and there 
is otherwise no credible evidence that any of the Veteran's 
claimed in-service stressors occurred.

The Veteran's service personnel records do not reflect any 
awards or decorations typically associated with combat.  In 
other words, combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  Consequently, the occurrence of the Veteran's 
claimed stressors of combat cannot be established on the 
basis of his assertions, alone.  The record must contain 
evidence that corroborates the occurrence of his alleged 
stressors.  Further, the Veteran's statements are not 
supported by the evidence of record.  

Furthermore, there simply is no evidence to corroborate the 
occurrence of the Veteran's alleged in-service stressors 
including the multiple motor vehicle incidents he alleges 
occurred.  The Veteran was asked on more than one occasion to 
supply additional information for any claimed stressor.  He 
has not done so.  In an April 2007 VA memorandum, the VA 
JSRCC coordinator determined that the information supplied by 
the Veteran was insufficient to send JSRRC because he did not 
provide any specific dates, times or places. 

The Board further notes that the Veteran also has not 
provided sufficient details to warrant any additional 
attempts to independently verify the occurrence of the 
claimed stressful events, and has not provided any other 
objective evidence-to include statements from other 
witnesses, numbers and full names of causalities witnessed, 
or specific dates-to establish the occurrence of the claimed 
in-service stressful events, the suicides and attack on base.  
The Veteran was informed of the insufficiencies of his 
submitted information in the May 2007 supplemental statement 
of the case. 

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
the occurrence of none of the Veteran's specific in-service 
stressful experiences has been corroborated by credible 
evidence, and the evidence provided by the Veteran does not 
present any basis for further developing the record in this 
regard.

Furthermore, although the Veteran was diagnosed with PTSD by 
a VA examiner in  September 2004, there is no indication that 
at the time of diagnosis the examiner conducted a 
comprehensive review of the entire claims file.  The same can 
be said of the October 2006 diagnosis of PTSD by a VA 
examiner, who noted that the claims folder was not available.  
As the present diagnosis of PTSD is based on the Veteran's 
reported history and on unsupported statements, they have 
little probative value.  See Black v. Brown, 5 Vet. App. 177 
(1993) (an opinion that is based on history furnished by the 
veteran that is unsupported by clinical evidence is not 
probative); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional); Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991) (an opinion may be discounted if it materially relies 
on a layperson's unsupported history as the premise for the 
opinion).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran in connection with the 
appeal.  The Board does not doubt the sincerity of the 
Veteran's belief that he has PTSD as a result of events 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature, onset, or etiology of his 
claimed PTSD disability have no probative value. 

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


